Title: To John Adams from James Lloyd, 5 November 1799
From: Lloyd, James
To: Adams, John



Honored Sir,
Kent County E. Shore of Maryland 5 Novr: 1799

I hope your Excellency will excuse the liberty I take in mentioning to you Mr. Charles Goldsborough of Dorchester County E. Shore of Maryland. This Gentleman is very respectable in his profession—his character is excellent and his attachment to the Government has been uniform.
The late Mr. Paca was a resident of this shore. I recollect only two other E. Shore men who have held offices of much importance under the Government of the United States. At present there is only one of those three in office.
I hope your Excellency will not think this consideration entirely without weight, and if it should be your pleasure to appoint a Gentleman of the E. Shore to fill the vacancy occasioned by the death of the late Mr. Paca, I have no hesitation in assuring you that I believe Mr. Goldsborough will be found worthy of the appointment.
With the highest respect and regard / I have the Honor to be / Your Excellency’s most huml. Sert.

James Lloyd